ebel»rczh F`r‘eisinger‘ POTSmc:)deml (2/3) 03/13/2019 12:19:52 PM -OSOO
Case 1:16-cv-06525-PKC-.]LC Document 306 Filed 03/13/19 Page 1 of 2

SCHLICHTER BOGARD & DENTON, LLP

A'r'roRNEYs AT LAW
SCO'PT T. APKING 100 SO`UTH FOURTI-I STREET, SUITE 1200
sapking@uselaws.com ST.. LOU'IS, M]SSOUR.I 63102

(314} 821»6115
FAX (314) 621-5934

www.useluws.cnl:n

March 13, 2019

By Fax
Hon. P. Kevin Castel

United States District Court
Southern District of' New York
500 Pearl Street

New York, NY 10007

Re: Cunningham, et al. v. Cornell University et. al,
No. 16-cv-6525

 

Dear Judge Castel,

§Plaintiffs respectfully request that Doc. 292-046 which is an inadvertently publicly filed

document that Comell designated as “Contidential” under the Protective Order (Doc. 131) and
filed by Piaintiii`s as part of the Declaration of icel D. Rohlf (Doc. 292) in opposition to
Defendants’ Motions for Summary Judgment (Docs. 221, 231) be provisionally sealed from
public view for 14 days Non-party Cammack Retirement Group, Inc. (“Cammack”) has
apprised the parties t at Doc. 292-046 contains information that it considers confidential and
requested that the entire document be placed under seal.

Piaintiffs take no position on the confidentiality of the underlying information in Doc. 292-046
or any third~parties’ standing to seek confidential status for the document This Court deferred all
motions to seal pending the disposition of the accompanying motions for summary judgment
(Doc. 285).

 

ebelrclh F‘r‘eisinger‘ POTSmOdemi (3/3) 03/13/2019 12:20:42 PM ~0500
Case 1:16-cv-06525-PKC-.]LC Document 306 Filed 03/13/19 Page 2 of 2

The Honorable P. Kevin Castel
March 13, 2019
Page 2

This letter has been served via facsimile, pursuant to Paragraph I(A)(ii) of Your Honor’s
Individual Practices, because it “contains matters that a party asserts should be under seal.” All
parties and Cammack will receive service copies of this letter via e-mail.

Sincerely,

SCI-[LICHTER BOGARD & DENTON, LLP

     
 

Scott T. Apkjng {a¢’u `tted pro hac vice)
100 South Fourt‘n Street

St. Louis, MO 63102

Telephone: (3 14) 621-61 15

Facsimile: (314) 621-7151
sapking@uselaws.corn

 

Cc: All parties (via e-mail)
Charles M. Dyke, Counsel for Ca.mmack (via email, cdyke@nixonpeabody.com)

 

